MILLER, Judge,
dissenting:
Simply stated, the question before us today is whether or not those procedural requirements pertaining to valid imposition of capital punishment that the Supreme Court has levied upon our nation’s civilian justice system are equally applicable to our nation’s military justice system. Concluding that they are not, I dissent.
I
The briefest review of Supreme Court decisions leading to these extraordinary procedural requirements unequivocally demonstrates that they stem directly from that Court’s perception that the “evolving standards of decency that mark the progress of any maturing society,”1 have so “enlightened [our civilian society’s] concept of humane justice”2 as to make the arbitrary or capricious imposition of this totally unique3 punishment, that extinguishes the *607sanctity of human life,4 unacceptably “cruel” according to our nation’s contemporary moral standards. Ergo, the Court concluded that, absent absolute conformity with the procedural requirements created by it to insure that the death penalty would not be arbitrarily or capriciously imposed, any imposition of the death penalty by civilian courts would per se violate these contemporary societal concepts of cruelty, and, accordingly, violate the Eighth Amendment.5
In Gregg v. Georgia, 428 U.S. 153, 96 S.Ct. 2909, 49 L.Ed.2d 859 (1976) when the Court, for the first time,6 actually addressed and rejected assertions that capital punishment, per se, constitutes cruel and unusual punishment prohibited by the Eighth Amendment, it based its decision upon a factual determination that our society’s standards of decency had not yet evolved to the point that capital punishment can always be said to amount to “cruel and unusual” under the Eighth Amendment.7 While the Court recognized that capital punishment may, on occasion, be unconstitutionally severe in relation to a crime for which it is authorized,8 it specifically noted that “when a life has deliberately been taken by the offender, we cannot say that the punishment is invariably disproportionate to the crime.”9 In so holding, the Court recognized that a strong presumption as to the validity of death penalty legislation continues to exist and that “a heavy burden rests on those who would attack [such] ... judgment^] of the representatives of the people.”10
Far more significantly for our purposes here, however, the Court in Gregg, again for the first time, clearly announced what it considered to be the substance of its earlier holding in Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346 (1972); to wit: that “Because of the uniqueness of the death penalty, ... it could not be imposed under sentencing procedures that created a substantial risk that it would be inflicted in an arbitrary or capricious manner.”11 According to the Gregg Court, “Furman mandates that where discretion is afforded a sentencing body on a matter so grave as the determination of whether a human life should be taken or spared, that discretion must be suitably directed and limited so as to minimize the risk of wholly arbitrary and capricious action.”12
In sum, wrestling with the measurement of the same type factors of “newly evolved standards of decency” as it had done in Furman and would continue to do in Fur-man/Gregg progeny (to wit: (1) whether, in the abstract, capital punishment is so severe and inhumane as to render it per se *608cruel and unusual punishment,13 (2) whether it is likely that, absent explicit procedural safeguards, society would impose capital punishment so arbitrarily as to render the capriciousness of its infliction, itself, cruel and unusual punishment,14 (3) whether our contemporary civilian society’s maturation process has so advanced, that it now substantially rejects capital punishment as cruel and unusual punishment per se15 and (4) *609whether the continued imposition of capital punishment serves any legitimate penal purpose more effectively than some less severe punishment,16), the Court in Gregg announced those contemporary societal standards of decency by which it would henceforth judge (and, in fact, has henceforth judged) the constitutionality of all capital punishment issues arising within our nation’s civilian justice system. It determined that our civilian society’s enlightened concept of humane justice can no longer tolerate the imposition of capital punishment among its members if that punishment is either (1) unconstitutionally severe in relation to crimes for which it is authorized, or is (2) imposed under sentencing procedures that might create a substantial risk of its infliction in an arbitrary or capricious manner.17
II
My fellow appellate military judges on the United States Courts of Military Review, seemingly abdicating their intended function18 of assisting the Court of Military *610Appeals by attempting to resolve issues requiring military expertise at the intermediate appellate level, have unanimously chosen to presume that the capital punishment holdings of Furman and its progeny are applicable to our nation’s military, as well as civilian, justice system.19 They have given no consideration at all to the pointed refusal of the United States Supreme Court in Schick v. Reed, 419 U.S. 256, at 260, 267-268, 95 S.Ct. 379, at 382, 386, 42 L.Ed.2d 430, at 435, 439 (1974), to attempt to determine whether Furman applies to the military20 (a question which relates ultimately to whether a continued spectre of capital punishment in the U.C.M.J. is a matter of “military necessity”) prior to a military court’s exposition on the matter.21
*611Without comment, they have seemingly set to one side the very experience as professional military officers that uniquely qualifies them among all other members of our nation’s judiciary to authoritatively determine those newly emerging individual rights that, although tolerable within the civilian society because they do not, there, directly affect the capacity of the Government to discharge its responsibilities, could well be intolerable within the military society where they might undermine that effectiveness of response to command that the Government must require in its military forces in order to effectively discharge its paramount responsibility of guaranteeing the security of the nation.22 Instead, these possessors of military expertise inexplicably and steadfastly restricted their consideration of capital punishment’s continued viability in the armed forces to the purely nonmilitary, and perhaps inapplicable, legal issue of whether or not existing military justice sentencing procedures conform to the requirements that Furman and its progeny levied upon our nation’s civilian courts.23
Ill
The Supreme Court has often noted that our nation’s military is, by necessity, a specialized society separate from its civilian society.24 Whether couched in terms of disciplinary requirements25 or constitutional mandate26 the necessity for this societal *612distinction clearly stems from the Court’s judicial recognition of the fact that, no matter how distasteful it may be, the primary business of our armies and navies is to fight and be ready to fight wars should any occasion necessitate it.27 Stripping this recognition to its bitter essence, it amounts to nothing more nor less than a recognition by the Supreme Court that regardless of the common moral values of our civilian society, its self-preservation requires an effective military force. It has also recognized that such a force can best be achieved via a military society apart from the civilian one; a society in which individual military members, who most often come directly from the civilian society, can be trained (or reprogrammed) to the point that, setting aside the teachings of a lifetime, they will be able to violently kill other human beings upon command and obey all commands of designated supervisors, even though by doing so, they may well subject themselves to a violent death.28
Regardless of the patriotism which motivates most professional military members; regardless of whether they are assigned to a combat role dropping ordinance on or sniping at unsuspecting enemy soldiers, or to a support role fixing teeth or attempting *613to interpret military jurisprudence: stripped to its bitter essence, the only business, mission, or purpose for being, of individuals in the armed forces is to be prepared, when it is necessary in the judgment of our nation’s leaders, to violently kill other decent human beings that happen to be serving with an enemy army and to obey the commands of their own supervisors, even though these commands may likely result in their imminent death.
It was the recognition of the “foreignness” of these concepts to America’s civilian society that caused our founding fathers to initially create the constitutional dichotomies which resulted in both a separate justice system for our nation’s armed forces and the recognition that as a result of the peculiar requirements of military service, military members may be deprived of certain individual rights constitutionally guaranteed to members of our society as a whole.29 It was this recognition that caused Supreme Court Justices throughout our history, despite sundry attitudinal changes within our civilian society with respect to the desirability of a separate military justice system, to keep this constitutional separation of justice systems inviolate.30 It is this recognition that has, in recent years, despite the tide of judicial activism which has immensely expanded the scope of individual human rights guaranteed by the constitution, caused the present Justices of our Supreme Court to repeatedly recognize that any extension of these expanded individual rights applicable in our civilian society to members of our military society, must be approached cautiously, with an eye to whether “military necessity” might preclude such an expansion.31 And it is this recognition that has caused these same Justices, to recently preclude extension of such rights to military members in several 1st, 5th and 6th Amendment cases.32
*614IV
Apparently contrary to the views of other members of the United States Courts of Military Review,331 deeply believe that before the Supreme Court (or for that matter, any other civilian court) applies any newly expanded constitutional right to our nation’s military justice system, it is entitled to (and, in fact, must) know the likely effect of that application upon the Executive’s ability (through our armed forces) to secure this nation’s sovereignty. For unless that sovereignty is secured, the Supreme Court, of course, is powerless to perform its function of interpreting the breadth of such constitutional rights at all.34 Accordingly, as an appellate military judge, I consider myself compelled to set forth my personal views of the likely effect such an application of the expanded 8th amendment right addressed, herein, would have upon the effectiveness of our armed forces, should it ever be deemed applicable to military jurisprudence.
As I established in section I of this opinion, the Supreme Court’s determination that capital punishment cannot be imposed in civilian society unless done so under sen-fencing procedures that guarantee a minimization of risk that it might be imposed in an arbitrary or capricious manner was based directly upon that Court’s perception that our civilian society’s “evolving standards of decency” had so “enlightened its conception of humane justice” as to render any arbitrary or capricious imposition of a punishment that extinguishes the “sanctity” of human life unacceptably “cruel” according to its contemporary moral standards.
Had the Court similarly determined that our military society’s “evolving standards of decency” had so “enlightened its conceptions of humane justice” as to render the arbitrary or capricious imposition of death penalties unacceptably “cruel” according to its contemporary moral standards, the Court would, in effect, have admitted that the constitutional purpose of separating our nation’s military and civilian societies (to wit: the assurance that this basically pacifist oriented nation of ours would, forever, maintain an effective fighting force capable and willing, on a moment’s notice, of killing and being killed in its defense35) had failed.
*615The Court did not, however, engage in any such considerations. Rather, as is obvious from its outright avoidance of this latter subject in Schick v. Reed, supra, it chose to allow our nation’s military courts, with their presumed unique military expertise, to initially determine whether (1) “evolving standards of decency” regarding “humane justice” in military society have coincided with those of the civilian society and, if not, then (2) whether or not, a superimposition of the Court’s Furman/Gregg holdings upon military justice might so intolerably undermine that effectiveness of response to command which the Executive must demand of its military forces to effectively discharge its paramount responsibility of guaranteeing the security of the nation, as to preclude the feasibility of such a superimposition.36
A
Turning my attention to the first of these questions, I happily report that the constitutional purpose of separating the nation’s military and civilian societies has not failed. To the contrary, my measurement of the attitudes of military members with respect to the same four factors used in Furman and its progeny to measure civilian attitudes reflects that our constitutionally conceived separation of the two societies continues to achieve exactly the mindset necessary for members of our military forces to effectively defend our nation.
(1) In the abstract, do military members consider capital punishment so severe and inhumane as to render its imposition cruel and unusual punishment, per se? Having been successfully trained to accept personal risk of their own lives as a necessary eventuality of battlefield combat, military personnel do not reject the concept of a convicted criminal’s execution as unduly severe or inhumane. To the contrary, just as they have been taught that the possibility of their own deaths are a necessary reality flowing from their choice of occupation, they regard the possible execution of crimi*616nals as a necessary reality flowing from the decisions of these individuals to commit heinous crimes.
(2) Is it likely that, absent procedural safeguards, members of our military society would impose capital punishment so arbitrarily as to render the capriciousness of its infliction, itself, cruel and unusual punishment? Because they live with risk of untimely death, military members, may be said to more fully appreciate the value of day-to-day living than does the general population as a whole. As a result, they are far less likely to lightly deprive another human being of his life than are members of the civilian population as a whole. Additionally, Congress, by enacting the U.C. M.J., and the President, by executive order, have already provided two important legislative safeguards against arbitrary or capricious imposition of the death penalty, unknown in our nation’s civilian court system. As a result of the first, applicable to the imposition of any punishment at courts-martial, an accused has a right to be sentenced by an educated jury (he is entitled to a court panel composed exclusively of officers, most of whom, today, are college graduates).37 As a result of the second, he can not be executed unless the President of the United States, himself, after reviewing all sentencing matters presented on the accused’s behalf, personally approves and signs the action or order that will ultimately result in his execution.38
(3) Has our contemporary military society’s maturation process so advanced that it now substantially rejects all capital punishment as cruel and unusual punishment, per se? Moral developments in this nation’s civilian society that have recently so sanctified the value of individual human life that portions of that society are now calling for a re-definition of life, itself, have had a far less marked effect upon its military society’s view of human life. To the contrary, our nation’s leaders have continued to perform their constitutionally conceived task of instilling military personnel with that distinctly different mindset regarding the sanctity of individual human life which is necessary to effectively accomplish the previously referenced unique societal mission required of them. Because of their leaders’ success in this task, military personnel have continued to accept, as morally proper, the concept of legally executing criminals sentenced to death by courts-martial.
(4) Hoes the continued imposition of capital punishment within our nation’s military society serve any legitimate penal purpose more effectively than would some less severe punishment? While there is never a need within the civilian community for one of its members to choose between risk of life or criminal punishment, that need must ever be present in the minds of an effective fighting force. The fundamental right to life that guarantees members of our civilian society that they will never be faced with a choice between obeying an order to subject themselves to almost certain death or disobeying that order and, as a consequence, absent killing the witnesses to their refusal, facing criminal punishment, is inapplicable to military personnel. Rather, the eventuality of a military member’s receiving such an order and the subsequent alternative choices that such an order presents constitute the genesis of the extraordinarily strict discipline that has always distinguished any effective military force from its civilian society. Unless every member of such a fighting force can be relied upon to unquestionably obey such orders, the additional risk to life of that force’s members and the subsequent psychological effect upon force morale of the reasons for that additional risk of life, would tear the military effectiveness of such a force asunder. Training in regard to matters of such grave personal concern to all our military personnel cannot begin only upon a declaration of war or on a battlefield.39 Rather, it must be constant*617ly taught and reinforced during time of war or peace, whenever and wherever possible. In our military as opposed to civilian society, elimination of the potential spectre of capital punishment could well result in a marked increase in violent crimes among and between the members of our armed forces. Certainly, an individual, such as the accused in this ease who killed his superior because that supervisor had insisted that he get a haircut, would have no hesitancy in choosing to kill a superior who might order him to face a risk of death in combat, particularly if, by doing so, he is able to totally avoid the risk of dying, even pursuant to court-martial. But, what of the, now, totally acceptable and obedient soldier? If that regard for the “sanctity of life” that underlies Furman/Gregg procedural sentencing requirements is applied to his society, might he not, too, come to so value his own life, that he considers the risk of jailtime for murder preferable to obeying an order that is likely to end his life? And, what will be the reaction of those troops in the field still willing to risk their own lives to those individuals who might prefer murder and jail time to such risks, particularly when the former recognize that the latter can not be sentenced to death for their cowardly offenses in a court of law? Can it be asserted with any surety, that by eliminating the death penalty in our military society, we are not simply substituting vigilante justice for the sophisticated principles of military jurisprudence? Certainly, the imposition of capital punishment in military society continues to serve legitimate penal and disciplinary purposes.
Having determined from my review of our military society’s “evolving standards of decency” regarding “humane justice” that the Supreme Court’s rationale for mandating that “where [in civilian courts] discretion is afforded a sentencing body on a matter so grave as the determination of whether a human life should be taken or spared, that discretion must be suitably directed and limited so as to minimize the risk of wholly arbitrary and capricious action,”40 is wholly inapplicable to military society, I now turn my attention specifically to the question of whether or not a superimposition of this rationale upon our military justice system might so intolerably undermine our nation’s military effectiveness as to deprive the Executive of the means by which it must guarantee national security.
B
In evaluating the effect of superimposing the Supreme Court’s rationale for curtailing •the imposition of capital punishment in our nation’s civilian society, upon our nation’s military society, I believe that I, as a judge charged, at least in part, with guarding our nation’s civil liberties, must squarely address and answer two extremely distasteful socio-political questions.
The first of these I resolved in my earlier discussion of the applicability of the fourth Furman factor (whether capital punishment serves any legitimate penal purpose not served just as effectively by some less severe punishment) to the military. It asks: Might not the additional risk of life to military members and the resultant psychological effect upon them of the reasons for this additional risk to their lives that is likely to flow from an elimination of the death penalty from military justice, tear asunder the strict military discipline that is absolutely essential to an effective military force?
The answer, for the reasons I have previously set forth, is a resounding, yes!
The second asks: Whether an individual service member, whose “enlightened concepts of humane justice” prevent him from executing, absent strict adherence to the gravest non-substantive procedural precautions, a fellow service member who has both senselessly killed an immediate supervisor and attempted to kill fellow subordinates by firing at them with an M-16 rifle in *618automatic firing mode, can be relied upon to kill other non-criminal human beings, upon command?
I established in section III, above, that the quintessential justification of this nation’s separate system of military justice has always been the maintenance of a body of citizenry, in our otherwise pacifist oriented nation, that is prepared, trained, and willing on a moment’s notice to kill and be killed in defense of our civilian community’s right to practice this pacifism.41
*619For well over two centuries this need for a separate military justice system designed specifically to foster and control, through strict regimens of unyielding physical and psychological disciplines, the distinctly different mindset regarding the sanctity of human life, that servicemen must necessarily acquire in order to effectively accomplish this essential mission, has remained, basically,42 unchallenged.
Having carefully considered the answer to this second question in this light, I am personally convinced that the infusion into our separate military society of such fundamentally pacifist thought as is espoused by the holdings of Furman and its progeny might well end this nation’s historically protected capacity to provide the non-pacifist atmosphere required to efficiently mold members of our nation’s fighting forces into the type of effective fighting force that remains necessary for our nation’s survival in today’s world.
V
Based upon my answers to these two questions and my review in Section III, herein, of those standards that the Supreme Court has recently used in determining the *620applicability of newly enunciated civil rights to our separate military society that are far more tangential to the maintenance of discipline than the one discussed here,431 conclude that the expanded notions of individual rights espoused in Furman and its progeny must not be applied in military courts. The very real risk that such an application might severely undermine the military effectiveness of our armed forces, essential for the Executive to guarantee this nation’s security, is simply intolerable.
Accordingly, having declared the principles upon which the majority set aside the accused’s capital punishment sentence inapplicable, I would affirm both the findings and sentence as adjudged.

. Gregg v. Georgia, 428 U.S. 153, 172-173, 190, 96 S.Ct. 2909, 2925, 2933, 49 L.Ed.2d 859, 874, 884 (1976). See id., at 227-231, 96 S.Ct. at 2971-2973, 49 L.Ed.2d at 904-907 (Brennan, J., dissenting); Furman v. Georgia, 408 U.S. 238, 241-242, 92 S.Ct. 2726, 2728, 33 L.Ed.2d 346, 351 (1972) (Douglas, J., concurring); id. at 269-270, 92 S.Ct. 2742, 33 L.Ed.2d at 366-367 (Brennan, J., concurring); id. at 329, 92 S.Ct. at 2772, 33 L.Ed.2d at 401 (Marshall, J., concurring); id. at 383, 388, 92 S.Ct. at 2800, 2803, 33 L.Ed.2d at 432, 435 (Burger, C.J., dissenting); id. at 425, 429, 92 S.Ct. at 2821-2822, 2823, 33 L.Ed.2d at 457, 459 (Powell, J., dissenting); Woodson v. North Carolina, 428 U.S. 280, 301, 96 S.Ct. 2978, 2989, 49 L.Ed.2d 944, 959 (1976); id. at 308-309, 312-313, 96 S.Ct. at 2993, 2995, 49 L.Ed.2d at 963-964, 966 (Rehnquist, J., dissenting); Roberts v. Louisiana, 428 U.S. 325, at 336; 96 S.Ct. 3001, at 3007, 49 L.Ed.2d 974, at 983 (1976); Estelle v. Gamble, 429 U.S. 97, at 102, 97 S.Ct. 285, 290, 50 L.Ed.2d 251, 259 (1976); Ingraham v. Wright, 430 U.S. 651, 668 n. 36, 97 S.Ct. 1401, 1411 n. 36, 51 L.Ed.2d 711, 728 n. 36 (1977); id. at 684 n. 1, 97 S.Ct. at 1419 n. 1, 51 L.Ed.2d at 738-739 n. 1 (White, J., dissenting); Coker v. Georgia, 433 U.S. 584, 603-604, 97 S.Ct. 2861, 2872, 53 L.Ed.2d 982, 996 (1977) (Powell, J., concurring in part, dissenting in part); Carmona v. Ward, 439 U.S. 1091, 1094-1095, 99 S.Ct. 874, 876-877, 59 L.Ed.2d 58, 59 (1979) (Marshall, J., dissenting); Rummel v. Estelle, 445 U.S. 263, 291-292, 100 S.Ct. 1133, 1148, 63 L.Ed.2d 382, 402 (1980) (Stewart, J., concurring); Rhodes v. Chapman, 452 U.S. 337, 346, 101 S.Ct. 2392, 2398, 69 L.Ed.2d 59, 68 (1981); id. at 372, 101 S.Ct. at 2412, 69 L.Ed.2d at 85 (Marshall, J., dissenting); Hutto v. Davis, 454 U.S. 370, 386, 102 S.Ct. 703, 711, 70 L.Ed.2d 556, 567-68 (1982) (Brennan, J., dissenting); Enmund v. Florida, 458 U.S. 782, 813, 814, 817 n. 32, 822, 102 S.Ct. 3368, 3385, 3386, 3387 n. 32, 3390, 73 L.Ed.2d 1140, 1162, 1162, 1165 n. 32, 1168 (1982) (O’Connor, J., dissenting). See also Trop v. Dulles, 356 U.S. 86, 101, 78 S.Ct. 590, 598, 2 L.Ed.2d 630, 642 (1958).


. Gregg v. Georgia, supra, 428 U.S. at 171, 96 S.Ct. at 2924, 49 L.Ed.2d at 873. See Furman v. Georgia, supra, 408 U.S. at 241-242, 92 S.Ct. at 2728, 33 L.Ed.2d at 351 (Douglas, J., concurring); id. at 383, 92 S.Ct. at 2800, 33 L.Ed.2d at 432 (Burger, C.J., dissenting); id. at 429, 92 S.Ct. at 2823-2824, 33 L.Ed.2d at 459 (Powell, J., dissenting); Ingraham v. Wright, supra, 430 U.S. at 668 n. 36, 97 S.Ct. at 1411 n. 36, 51 L.Ed.2d at 728 n. 36. See also Weems v. United States, 217 U.S. 349, 378, 30 S.Ct. 544, 553, 54 L.Ed. 793, 803 (1910); Trop v. Dulles, supra, 356 U.S. at 100-101, 78 S.Ct. at 598, 2 L.Ed.2d at 642.


. See Furman v. Georgia, supra, 408 U.S. at 289-291, 92 S.Ct. at 2752-2753, 33 L.Ed.2d at 378-379 (Brennan, J., concurring); id. at 306, 309-310, 92 S.Ct. at 2760, 2762, 33 L.Ed.2d at 388, 389-390 (Stewart, J., concurring); Gregg v. Georgia, supra, 428 U.S. at 187, 188, 96 S.Ct. at 2931, 2932, 49 L.Ed.2d at 882, 883; Woodson v. North Carolina, supra, 428 U.S. at 294-296, 96 S.Ct. at 2991, 49 L.Ed.2d at 955-956; Coker v. Georgia, supra, 433 U.S. at 598, 97 S.Ct. at 2869, 53 L.Ed.2d at 993.


. See Furman v. Georgia, supra, 408 U.S. at 286, 92 S.Ct. at 2750, 33 L.Ed.2d at 376 (Brennan, J., concurring); id., at 306, 92 S.Ct at 2760, 33 L.Ed.2d at 388 (Stewart, J., concurring); id. at 369 n. 163, 92 S.Ct. at 2793 n. 163, 33 L.Ed.2d at 423-424 n. 163 (Marshall, J., concurring); Gregg v. Georgia, supra, 428 U.S. at 179-187, 96 S.Ct. at 2928-2931, 49 L.Ed.2d at 878-882; id. at 228-231, 96 S.Ct. at 2972-2973, 49 L.Ed.2d at 904-907 (Brennan, J., dissenting); id. at 231-232, 96 S.Ct. at 2973, 49 L.Ed.2d at 907 (Marshall, J., dissenting); Woodson v. North Carolina, supra, 428 U.S. at 294-296, 96 S.Ct. at 2991, 49 L.Ed.2d at 955-956; Coker v. Georgia, supra, 433 U.S. at 598, 97 S.Ct. at 2869, 53 L.Ed.2d at 993; Lockett v. Ohio, 438 U.S. 586, 626, 98 S.Ct. 2954, 2984, 57 L.Ed.2d 973, 1003 (1978) (White, J., concurring in part, dissenting in part); Coleman v. Balkcom, 451 U.S. 949, 960, 101 S.Ct. 2994, 2996, 68 L.Ed.2d 334, 340 (1981) (Rehnquist, J., dissenting).


. Gregg v. Georgia, supra, 428 U.S. at 188-195, 96 S.Ct. at 2932-2936, 49 L.Ed.2d at 875, 883-887.


. Id. at 168-169, 96 S.Ct. at 2922-2923, 49 L.Ed.2d at 871-872.


. Id. at 168-187, 96 S.Ct. at 2922-2932, 49 L.Ed.2d at 871-883.


. Id. at 173, 176-187, 96 S.Ct. at 2925, 2926-2932, 49 L.Ed.2d at 875, 876-883.


. Id. at 187, 96 S.Ct. at 2932, 49 L.Ed.2d at 882.


. Id. at 174-176, 96 S.Ct. at 2925-2926, 49 L,Ed.2d at 875-876.


. Id. at 188, 96 S.Ct. at 2932, 49 L.Ed.2d at 883.


. Id. at 188-189, 96 S.Ct. at 2932, 49 L.Ed.2d at 883.


. See Furman v. Georgia, supra, 408 U.S. at 271-274, 282-291, 92 S.Ct. at 2742-2744, 2748-2753, 33 L.Ed.2d at 367-369, 374-379 (Brennan, J., concurring); id. at 306, 92 S.Ct. at 2760, 33 L.Ed.2d at 388 (Stewart, J., concurring); id. at 330, 333-342, 92 S.Ct. at 2773, 2774-2778, 33 L.Ed.2d at 402, 403-408 (Marshall, J., concurring); Gregg v. Georgia, supra, 428 U.S. at 173, 187, 96 S.Ct. at 2925, 2931, 49 L.Ed.2d at 874-875, 882; id. at 230-231, 96 S.Ct. at 2972-2973, 49 L.Ed.2d at 906 (Brennan, J., dissenting); id. at 231, 96 S.Ct. at 2973, 49 L.Ed.2d at 907 (Marshall, J., dissenting); Coker v. Georgia, supra, 433 U.S. at 598, 97 S.Ct. at 2869, 53 L.Ed.2d at 993; id. at 619, 97 S.Ct. at 2880, 53 L.Ed.2d at 1006 (Burger, C.J., dissenting); Rhodes v. Chapman, supra, 452 U.S. at 345-346, 101 S.Ct. at 2398, 69 L.Ed.2d at 68; id. at 361, 101 S.Ct. at 2406, 69 L.Ed.2d at 78 (Brennan, J., concurring); Eddings v. Oklahoma, 455 U.S. 104, 110, 102 S.Ct. 869, 874, 71 L.Ed.2d 1, 8-9 (1982).


. See Furman v. Georgia, supra, 408 U.S. at 240-257, 92 S.Ct. at 2727-2736, 33 L.Ed.2d at 350-360 (Douglas, J., concurring); id. at 274-277, 291-295, 92 S.Ct. at 2744-2746, 2753-2755, 33 L.Ed.2d at 369-371, 379-381 (Brennan, J., concurring); id. at 309-310, 92 S.Ct. at 2762-2763, 33 L.Ed.2d at 390 (Stewart, J., concurring); id. at 313-314, 92 S.Ct. at 2764-2765, 33 L.Ed.2d at 392 (White, J., concurring); Gregg v. Georgia, supra, 428 U.S. at 188, 189, 191-192, 193-195, 195 n. 46-47, 206-207, 96 S.Ct. at 2932, 2932, 2934, 2935, 2935-2936 n. 46-47, 2940, 2940-2941, 49 L.Ed.2d at 883, 883, 885, 886-887, 887 n. 46-47, 893, 893; id. at 220-223, 96 S.Ct. at 2947-2948, 49 L.Ed.2d at 900-902 (White, J., concurring); Jurek v. Texas, 428 U.S. 262, 278-279, 96 S.Ct. 2950, 2959, 49 L.Ed.2d 929, 942 (1976) (Blackmun, J., concurring); Proffitt v. Florida, 428 U.S. 242, 254 & n. 11,260-261, 96 S.Ct. 2960, at 2967 & n. 11, 2970, 49 L.Ed.2d 913, at 924 & n. 11, 927-928 (1976); Woodson v. North Carolina, supra, 428 U.S. at 287 n. 8, 302-303, 96 S.Ct. at 2983 n. 8, 2990-2991, 49 L.Ed.2d at 951 n. 8, 959-960; id. at 316, 96 S.Ct. at 2990-2997, 49 L.Ed.2d at 968 (Rehnquist, J., dissenting); Roberts v. Louisiana, supra, 428 U.S. at 334-335, 96 S.Ct. at 3006-3007, 49 L.Ed.2d at 982; id., 428 U.S. at 345-346, 96 S.Ct. at 3011-3012, 49 L.Ed.2d at 988-989 (White, J., dissenting); Roberts v. Louisiana, 431 U.S. 633, 644, 97 S.Ct. 1993, 1999, 52 L.Ed.2d 637, 646-647 (1977) (Rehnquist, J., dissenting); Lockett v. Ohio, supra, 438 U.S. at 597-602, 603-604, 98 S.Ct. at 2961-2963, 2964, 57 L.Ed.2d at 985-988, 989; Godfrey v. Georgia, 446 U.S. 420, 427-429, 100 S.Ct. 1759, 1764-1765, 64 L.Ed.2d 405-407 (1980) ; id. at 437-442, 100 S.Ct. at 1769-1772, 64 L.Ed.2d at 411-415 (Marshall, J., concurring); Beck v. Alabama, 447 U.S. 625, 639-641, 100 S.Ct. 2382, 2390-2391, 65 L.Ed.2d 392, 404-405 (1980); Davis v. Georgia, 451 U.S. 921, 921-923, 101 S.Ct. 2000, 2000-2001, 68 L.Ed.2d 312, 313 (1981) (Marshall, J., dissenting from denial of certiorari); Hill v. Georgia, 451 U.S. 923, 923-926, 101 S.Ct. 2001, 2002-2003, 68 L.Ed.2d 313, 314-315 (1981) (Marshall, J., dissenting from denial of certiorari); Willis v. Balkcom, 451 U.S. 926, 926-929, 101 S.Ct. 2003, 2004-2005, 68 L.Ed.2d 315, 315-316 (1981) (Marshall, J., dissenting from denial of certiorari); Eddings v. Oklahoma, supra, 455 U.S. at 110-112, 102 S.Ct. at 874-875, 71 L.Ed.2d at 8-10; Zant v. Stephens, 456 U.S. 410, 416429, 102 S.Ct. 1856, 1859-1865, 72 L.Ed.2d 222, 225-235 (1982) (Marshall, J., dissenting); Hopper v. Evans, 456 U.S. 605, 609-613, 102 S.Ct. 2049, 2052-2053, 72 L.Ed.2d 367, 372-373 (1982); Newlon v. Missouri,-U.S. -,-, 103 S.Ct. 185, 187-189, 74 L.Ed.2d 149, 151-152 (1982) (Marshall, J., dissenting from denial of certiorari); Thomas v. Zant,U.S.-,-, 103 S.Ct. 318, 319, 74 L.Ed.2d 295, 295 (1982) (Marshall, J., dissenting from denial of certiorari); Ford v. Arkansas, - U.S. -, -, 103 S.Ct. 389, 389-390, 74 L.Ed.2d 519 (1982) (Marshall, J., dissenting from denial of certiorari); Harvard v. Florida, - U.S. -, -, 103 S.Ct. 764, 767, 74 L.Ed.2d 979, 981 (1983) (Marshall, J., dissenting from denial of certiorari); Baker v. Missouri, -U.S.-,-, 103 S.Ct. 834, 836-837, 74 L.Ed.2d 1027,1029 (1983) (Marshall, J., dissenting from denial of certiorari).


. See Furman v. Georgia, supra, 408 U.S. at 277-279', 295-300, 92 S.Ct. at 2746-2747, 2755-2757, 33 L.Ed.2d at 371-372, 381-384 (Brennan, J., concurring); id. at 360-369, 92 S.Ct. at 2788-1793, 33 L.Ed.2d at 418-423 (Marshall, J., concurring); Gregg v. Georgia, supra, 428 U.S. at 172-173, 174 n. 19, 175-176, 178-187, 184 n. 30, 190, 96 S.Ct. at 2925, 2925 n. 19, 2926, 2928-2932, 2930 n. 30, 2933, 49 L.Ed.2d at 874, 875 n. 19, 875-876, 877-882, 881 n. 30, 844; id. at 223, 228-230, 96 S.Ct. at 2948, 2971-2972, 49 L.Ed.2d at 904, 905-906 (Brennan, J., dissenting); id. at 232, 233,240, 96 S.Ct. at 2973, 2974, 2977, 49 L.Ed.2d at 907, 908, 911-912 (Marshall, J., dissenting); Woodson v. North Carolina, supra, 428 U.S. at 288, 294-301, 299 n. 35, 301 n. 36, 96 S.Ct. at 2983, 2986-2989, 2988-2989 n. 35, 2989 n. 36, 49 L.Ed.2d at 951-952, 955-959, 958 n. 35, 959 n. 36; id. at 308-313, 96 *609S.Ct. at 2993-2995, 49 L.Ed.2d at 963-966 (Rehnquist, J., dissenting); Roberts v. Louisiana, supra, 428 U.S. at 332, 336, 96 S.Ct. at 3005-3006, 3007, 49 L.Ed.2d at 981, 983; id at 350-354, 351 n. 4, 355-356, 358-359, 362 n. 8, 96 S.Ct. at 3014-3016, 3014 n. 4, 3016, 3017-3018, 3019 n. 8, 49 L.Ed.2d at 991-993, 992 n. 4, 994, 996, 998 n. 8 (White, J., dissenting); Gardner v. Florida, 430 U.S. 349, 357-358, 97 S.Ct. 1197, 1204, 51 L.Ed.2d 393, 401-402 (1977); Roberts v. Louisiana, supra, 431 U.S. at 642-643, 644 n. 1, 97 S.Ct. at 1998-1999, 1999 n. 1, 52 L.Ed.2d at 645-646, 647 n. 1; Coker v. Georgia, supra, 433 U.S. at 596, 97 S.Ct. at 2868, 53 L.Ed.2d at 992; id. at 604, 97 S.Ct. at 2872, 53 L.Ed.2d at 996-997 (Powell, J., concurring in part and dissenting in part); id. at 606, 611, 614, 616-617, 621 n. 17, 97 S.Ct. at 2873, 2875-2876, 2877, 2878-2879, 2881 n. 17, 53 L.Ed.2d at 998, 1001, 1003, 1004-1005, 1007 n. 17 (Burger, C.J., dissenting); Lockett v. Ohio, supra, 438 U.S. at 625-626, 98 S.Ct. at 2983-2984, 57 L.Ed.2d at 1002-1003 (White, J., concurring in part and dissenting in part); Rummell v. Estelle, 445 U.S. 236, at 299 n. 19, 100 S.Ct. 1133, at 1152 n. 19, 63 L.Ed.2d 382, at 406-407 n. 19 (1980); Enmund v. Florida, supra, 458 U.S. at 794, 797, 102 S.Ct. at 3375, 3377, 73 L.Ed.2d at 1149-1150, 1151-1152; id. at 813-816, 818, 822, 826, 102 S.Ct. at 3385-3386, 3388, 3390, 3392, 73 L.Ed.2d at 1161-1163, 1166-1167, 1168, 1170 (O’Conner, J., dissenting).


. See Furman v. Georgia, supra, 408 U.S. at 279-280, 300-305, 92 S.Ct. at 2747-274?, 2757-2760, 33 L.Ed.2d at 372-373, 384-387 (Brennan, J., concurring); id. at 308, 92 S.Ct. at 389, 33 L.Ed.2d at 2761 (Stewart, J., concurring); id. at 311-313, 92 S.Ct. at 2763-2764, 33 L.Ed.2d at 391-392 (White, J., concurring); id. at 342-359, 92 S.Ct. at 2779-2787, 33 L.Ed.2d at 408-418 (Marshall, J., concurring); Gregg v. Georgia, supra, 428 U.S. at 174 n. 19,181-186, 184 n. 30, 190-191, 193-195, 96 S.Ct. at 2925 n. 19, 2929-2931, 2930 n. 30, 2933, 2934-2935, 49 L.Ed.2d at 875 n. 19, 879-882, 881 n. 30, 884-885, 886-887; id. at 228, 96 S.Ct. at 2971-2972, 49 L.Ed.2d at 905 (Brennan, J., dissenting); id. at 233-241, 239 n. 18, 96 S.Ct. at 2974-2977, 2977 at n. 18, 49 L.Ed.2d at 908-912, 911 n. 18 (Marshall, J., dissenting); Proffitt v. Florida, supra, 428 U.S. at 260-261, 96 S.Ct. at 2970, 49 L.Ed.2d at 927 (White, J., concurring); Wood-son v. North Carolina, supra, 428 U.S. at 292 n. 25, 295-296, 96 S.Ct. at 2985 n. 25, 2986-2987, 49 L.Ed.2d at 953-954 n. 25, 955-956; Roberts v. Louisiana, supra, 428 U.S. at 353-356, 354 n. 7, 96 S.Ct. at 3015-3016, 3016 n. 7, 49 L.Ed.2d at 993-994, 993-994 n. 7 (White, J., dissenting); Ingraham v. Wright, supra, 430 U.S. at 687 n. 3, 97 S.Ct. at 1420 n. 3, 51 L.Ed.2d at 740 n. 3 (White, J., dissenting); Coker v. Georgia, supra, 433 U.S. at 616-618, 617 n. 11, 97 S.Ct. at 2878-2879, 2879 n. 11, 53 L.Ed.2d at 1004-1005, 1005 n. 11 (Burger, C.J., dissenting); Lockett v. Ohio, supra, 438 U.S. at 625-628, 98 S.Ct. at 2983-2985, 57 L.Ed.2d at 1002-1004 (White, J., concurring in part and dissenting in part); Coleman v. Balkcom, supra, 451 U.S. at 952, 101 S.Ct. at 2033, 68 L.Ed.2d at 336 (Stevens, J., concurring); id., 451 U.S. at 958-961, 101 S.Ct. at 2995-2996, 68 L.Ed.2d at 339-340 (Rehnquist, J., dissenting); Enmund v. Florida, supra, 458 U.S. at 797-803, 102 S.Ct. at 3377-3379, 73 L.Ed.2d at 1152-1154; id. at 816 n. 42, 102 S.Ct. at 3392 n. 42, 73 L.Ed.2d at 1170 n. 42 (O’Connor, J., dissenting); Newlon v. Missouri, supra,-U.S. at-, 103 S.Ct. at 186, 74 L.Ed.2d at 150 (Marshall, J., dissenting from denial of certiorari); Baker v. Missouri, supra, -U.S. at-, 103 S.Ct. at 837, 74 L.Ed.2d at 1029-1030 (Marshall, J., dissenting from denial of certiorari).


. Gregg v. Georgia, supra, 428 U.S. at 173, 176-187, 188-195, 96 S.Ct. at 2925, 2926-2932, 2932-2936, 49 L.Ed.2d at 875, 876-883, 883-887. See also supra notes 8, 11, 13, and 14.


. My review of the Congressional Hearings and Floor Debates conducted on the U.C.M.J. prior to its passage in 1950 leads me to conclude that Congress intended the active duty military members of Courts/Boards of Military Review to resolve all “factual” matters requir*610ing an application of military expertise during their mandatory Article 66, U.C.M.J., 10 U.S.C. § 866, review of cases. The civilian judges of the Court of Military Appeals, whom Congress anticipated would lack such military acumen, were to consequently be restricted during their Article 67 examination to the purely legal, and presumably non-military, issues of a case. As expressed by Senator Morse during Senate Floor Debate on the proposed U.C.M.J. held on 3 February 1950:
Two objections have been interposed to the enactment of Article 67. The first is that it places final appellate power of cases tried by military courts in a civilian body, the members of which are not familiar with problems peculiar to the maintenance of discipline in the armed services. The powers of review of the proposed Court of Military Appeals are limited to matters of law. It would seem, therefore, that the court would not be required to pass upon questions which involve technical military knowledge ____ If the question is not a pure question of law, then by the express provisions of Article 67(d) the Court of Military Appeals has no power to pass on it____ [T]o contend that a court which has jurisdiction only to decide questions of law might be required to decide mixed questions of fact and law is an absurdity.
96 Cong.Rec. 1442 (1950).
While short shrift was given to the last two quoted sentences by the Court of Military Appeals in United States v. Flagg, 11 U.S.C.M.A. 636, 640, 29 C.M.R. 452, 456 (1960), (the Court curtly announced that it was “empowered to re-examine” Comt of Review decisions dealing with mixed questions of law and fact) certainly that particular decision in no way denigrates the expressed Congressional intent that the Court of Military Appeals should always have the benefit of a prior Court of Military Review decision on such matters.


. See United States v. Matthews, 13 M.J. 501 (A.C.M.R.1982); United States v. Rojas, 15 M.J. 902 (N.M.C.M.R.1983); and the majority opinion in this case, supra.


. Schick v. Reed, 419 U.S. 256, 95 S.Ct. 379, 42 L.Ed.2d 430 (1974), decided only two years after Furman v. Georgia, supra, as emphasized in a consummately logical and stinging dissent by Justice Marshall (See Schick v. Reed, at 268-274, 95 S.Ct. at 386-389, 42 L.Ed.2d at 440-443 (Marshall, J., dissenting); id. at 271 n. 5, 95 S.Ct. at 387-388 n. 5, 42 L.Ed.2d at 441-442 n. 5), provided the Supreme Court with an excellent opportunity to squarely determine whether or not Furman, is applicable to the military. However, in a six to three decision, with only Justices Marshall, Douglas, and Brennan registering dissents, the Court specifically stated that: “[E]ven if Furman v. Georgia applies to the military, a matter which we do not and need not decide, it could not affect a conditional commutation which was granted 12 years earlier.” Schick v. Reed, at 267-268, 95 S.Ct. at 386, 42 L.Ed.2d at 439.


. Although the Court in Schick, did not expressly state its reasons for not deciding Fur-man’s, applicability to the military, it has repeatedly expressed its reluctance in the past to rule upon matters of military necessity until military courts, with their peculiar expertise as to such matters, have first had an opportunity to espouse their views on the subject. See Rostker v. Goldberg, 453 U.S. 57, 64-72, 101 S.Ct. 2646, 2651-2655, 69 L.Ed.2d 478, 486-490 (1980); Parker v. Levy, 417 U.S. 733, 748, 94 S.Ct. 2547, 2558, 41 L.Ed.2d 439, 453 (1974); Gilligan v. Morgan, 413 U.S. 1, 10, 93 S.Ct. 2440, 2445-2446, 37 L.Ed.2d 407, 415-416 (1973); Parisi v. Davidson, 405 U.S. 34, 51, 92 S.Ct. 815, 825, 31 L.Ed.2d 17, 33 (1972); Reiford v. Commandant, 401 U.S. 355, 368, 91 S.Ct. 649, 656, 28 L.Ed.2d 102, 110 (1971); Noyd v. Bond, 395 U.S. 683, 696, 89 S.Ct. 1876, 1884, 23 L.Ed.2d 631, 644 (1969); , Orloff v. Willoughby, 345 U.S. 83, 93-94, 73 S.Ct. 534, 539-40, 97 L.Ed. 842, 849-50 (1953); Gusik v. Schilder, 340 U.S. 128, at 132, 71 S.Ct. 149, 152, 95 L.Ed. 146, 150 (1950); Swaim v. United States, 165 U.S. 553, 562, 17 S.Ct. 448, 451, 41 L.Ed. 823, 826 (1897); Smith v. Whitney, 116 U.S. 167, 178, 6 S.Ct. 570, 576, 29 L.Ed. 601, 604 (1886); Dynes v. Hoover, 61 U.S. (20 How.) 65, 82, 15 L.Ed. 838, 845 (1858). In fact, in Middendorf v. Henry, 425 U.S. 25, 96 S.Ct. 1281, 47 L.Ed.2d 556 (1976), when confronted by a Court of Military Appeals decision purporting to extend the civilian 6th Amendment right to counsel to military personnel facing summary courts-martial, the Supreme Court took the unprecedented step of reversing that *611lower court’s holding. Noting that the Court of Military Appeals had failed in United States v. Alderman, 22 U.S.C.M.A. 298, 46 C.M.R. 298 (1973), to decide whether “military necessity” might have dictated against extending this 6th Amendment right of counsel to those military personnel who appear before summary courts-martial, the Supreme Court announced that in the absence of such a specific determination, it would continue adhering to “Congress’ previous determination that counsel is not required [in such cases].”


. See Parker v. Levy, supra, 417 U.S. at 758-759, 94 S.Ct. at 2563,41 L.Ed.2d at 459; United States v. Priest, 21 U.S.C.M.A. 564, 570, 45 C.M.R. 338, 344 (1972). See also the two axi- ' oms I set forth in United States v. Newak, 15 M.J. 541, 546 (A.F.C.M.R.1982) (Miller, J., concurring).


. In United States v. Matthews, and United States v. Rojas, both supra note 19, a majority of the Army and the Navy Court asserted that military justice sentencing procedures conform to the procedural requirements of Furman and its progeny with respect to the constitutional imposition of capital punishment in our civilian society. The majority opinion in this case, supra, and the dissenters in Matthews assert that military sentencing procedures do not conform to the procedural requirements set forth in those cases. Consequently, they conclude capital punishment cannot currently be constitutionally imposed by military courts-martial.


. See Rostker v. Goldberg, supra, 453 U.S. at 71, 101 S.Ct. at 2655, 69 L.Ed.2d at 490; Brown v. Glines, 444 U.S. 348, 354, 100 S.Ct. 594, 599, 62 L.Ed.2d 540, 547 (1980); Department of the Air Force v. Rose, 425 U.S. 352, 367-368, 96 S.Ct. 1592, 1602, 48 L.Ed.2d 11,25 (1976); Mddendorf v. Henry, supra, 425 U.S. at 49, 96 S.Ct. at 1294, 47 L.Ed.2d at 572 (Powell, J., concurring); Greer v. Spock, 424 U.S. 828, 843-844, 96 S.Ct. 1211, 1220, 47 L.Ed.2d 505, 517-518 (1976) (Powell, J., concurring); Schlesinger v. Councilman, 420 U.S. 738, 757, 95 S.Ct. 1300, 1313, 43 L.Ed.2d 591, 608 (1975); Parker v. Levy, supra, 417 U.S. at 743-744, 748, 756, 94 S.Ct. at 2555-2556, 2558, 2561-2562, 41 L.Ed.2d at 450-451, 453, 458; Reid v. Covert, 354 U.S. 1, 38-39, 77 S.Ct. 1222, 1241-1242, 1 L.Ed.2d 1148, 1175-1176 (1957); Orloff v. Willoughby, supra, 345 U.S. at 93-94, 73 S.Ct. at 540, 97 L.Ed. at 849.


. See Brown v. Glines, supra, 444 U.S. at 354, 357, 360, 100 S.Ct. at 599, 601, 602, 62 L.Ed.2d at 547, 549, 551; Department of the Air Force v. Rose, supra, 425 U.S. at 367-368, 96 S.Ct. at 1602, 48 L.Ed.2d at 25; Middendorf v. Henry, supra, 425 U.S. at 49-51, 96 S.Ct. at 1294-1295, 47 L.Ed.2d at 572-573; Schlesinger v. Councilman, supra, 420 U.S. at 757-758, 95 S.Ct. at 1313, 43 L.Ed.2d at 609; Parker v. Levy, supra, 417 U.S. at 743, 748, 758-759, 94 S.Ct. at 2556, 2558-2559, 2563, 41 L.Ed.2d at 450, 453-455, 459; id., 417 at 763, 94 S.Ct. at 2565, 41 L.Ed.2d at 464 (Blackmun, J., concurring); id., at 789, 94 S.Ct. at 2577-2578, 41 L.Ed.2d at 476 (Stewart, J., dissenting); O’Callahan v. Parker, 395 U.S. 258, 265, 266, 89 S.Ct. 1683, 1686-1687, 1687, 23 L.Ed.2d 291, 297, 298 (1969); Reid v. Covert, supra, 354 U.S. at 35-36, 77 S.Ct. at 1240, 1 L.Ed.2d at 1174; Swaim v. United States, supra, 165 U.S. at 561-562, 17 S.Ct. at 451, 41 L.Ed.2d at 826 (1897); United States v. Grimley, 137 U.S. 147, 152-153, 11 S.Ct. 54, 55, 34 L.Ed. 636, 638-639 (1890); Ex Parte Milligan, 71 U.S. (4 Wall.) 2, at 123, 18 L.Ed. 281, 296 (1866).


. See Rostker v. Goldberg, supra, 453 U.S. at 64-65, 68, 71, 101 S.Ct. at 2651-2652, 2653, *6122654, 69 L.Ed.2d at 486, 488, 490; Brown v. Glines, supra, 444 U.S. at 353, 100 S.Ct. at 598-599, 62 L.Ed.2d at 546-547; Middendorf v. Henry, supra, 425 U.S. at 43, 96 S.Ct. at 1291, 47 L.Ed.2d at 569; id. at 49-51, 96 S.Ct. at 1294-1295, 47 L.Ed.2d at 572-573 (Powell, J., concurring); Greer v. Spock, supra, 424 U.S. at 837, 840, 96 S.Ct. at 1217, 1218, 47 L.Ed.2d at 514, 515; Schlesinger v. Councilman, supra, 420 U.S. at 746, 95 S.Ct. at 1307, 43 L.Ed.2d at 602; Schlesinger v. Ballard, 419 U.S. 498, 510, 95 S.Ct. 572, 578, 42, L.Ed.2d 610, 619 (1975); Parker v. Levy, supra, 417 U.S. at 744, 94 S.Ct. at 2556,41 L.Ed.2d at 451; Relford v. Commandant, supra, 401 U.S. at 367, 91 S.Ct. at 656, 28 L.Ed.2d at 110 (1971); O’Callahan v. Parker, supra, 395 U.S. at 261-262, 89 S.Ct. at 1685, 23 L.Ed.2d at 295-296; id. at 277, 89 S.Ct. at 1693, 23 L.Ed.2d at 304-305 (Harlan, J., dissenting); Reid v. Covert, supra, 354 U.S. at 19, 77 S.Ct. at 1231-1232, 1 L.Ed.2d at 1164-1165; Fowler v. Wilkinson, 353 U.S. 583, 584, 77 S.Ct. 1035, 1035-1036, 1 L.Ed.2d 1054, 1055, (1957); Burns v. Wilson, 346 U.S. 137, 140, 73 S.Ct. 1045, 1047-1048, 97 L.Ed. 1508, 1513-1514, (1953); Ex Parte Milligan, supra, 71 (4 Wall.) at 137, 18 L.Ed. at 301 (Chase, C.J., concurring); Dynes v. Hoover, supra, 61 U.S. (20 How.) at 78-79, 15 L.Ed. at 843 (1858).


. Rostker v. Goldberg, supra, 453 U.S. at 70-71, 101 S.Ct. at 2654, 69 L.Ed.2d at 490; Middendorf v. Henry, supra, 425 U.S. at 46, 96 S.Ct. at 1293, 47 L.Ed.2d at 571; Greer v. Spock, supra, 424 U.S. at 837-838, 96 S.Ct. at 1217, 47 L.Ed. at 514; Schlesinger v. Councilman, supra, 420 U.S. at 757, 95 S.Ct. at 1313, 43 L.Ed.2d at 608; Schlesinger v. Ballard, supra, 419 U.S. at 510, 95 S.Ct. at 578, 42 L.Ed.2d at 619 (1975); Parker v. Levy, supra, 417 U.S. at 743, 94 S.Ct. at 2555-2556, 41 L.Ed.2d at 451, Reid v. Covert, supra, 354 U.S. at 35, 77 S.Ct. at 1240, 1 L.Ed.2d at 1173-1174; United States ex rel. Toth v. Quarles, 350 U.S. 11, 17, 76 S.Ct. 1, 5, 100 L.Ed. 8, 14.


. In part, this concept of a military society apart from our civilian one is necessitated by America’s general societal denial of, and distaste for, the very armed forces, which it recognizes are necessary for its survival. There is scarcely a first year law student, for example, who, upon being first introduced to the concept of legalized homicide, does not feel at least a twinge of moral indignation or surprise. As members of a civilian society, where the incomparable value of individual human life is constantly reinforced upon its citizenry, these students are usually ill-prepared for their professors’ inevitable graphic demonstration that individual members of our society are actually paid to legally kill criminals sentenced to death, but that, in time of war, our nation’s soldiers are paid to aggressively (not strictly in self-defense) kill enemy soldiers, guilty of no crime other than possible patriotism, whenever and wherever they might appear, capable of fighting, in a combat zone. Usually, most have more difficulty rationalizing the soldiers’ actions against the non-aggressive, criminally innocent enemy than the public executioner’s killing of a sentenced criminal. Ultimately the actions of the former, are normally rationalized by analogizing them to the seemingly more acceptable public service performed by the latter. The task facing the armed forces in receiving and incorporating far less sophisticated members of this same civilian society into a military society, where, rather than merely being required to accept a concept that some other person may, on occasion, be required to legally kill a fellow human being, they, themselves, are expected, at the risk of their own lives, to do this killing, is infinitely more complicated. Simply stated, it involves transitioning a typical recruit from a society that disdains death and violence into one in which he or she must accept it as a part of everyday life. It involves nothing short of re-programming a sizable portion of their lifelong value systems, at least with respect to their acceptance of military mission.


. See my concurring opinion in United States v. Newak, supra, 15 M.J. at 546-549 (Miller, J., concurring).


. See id. at 549-563 (Miller, J., concurring).


. See Saye v. Williams, 452 U.S. 926, 929, 101 S.Ct. 3063, 3065, 69 L.Ed.2d 428, at 430 (1981) (Rhenquist, J., dissenting from denial of certiorari); Rostker v. Goldberg, supra, 453 U.S. at 66, 101 S.Ct. at 2652, 60 L.Ed.2d at 487; Brown v. Glines, supra, 444 U.S. at 354-361, 100 S.Ct. at 599-603, 62 L.Ed.2d at 547-551; Middendorf v. Henry, supra, 425 U.S. at 44, 96 S.Ct. at 1292, 47 L.Ed.2d at 569-570; id. at 50-51, 50 n. 2, 96 S.Ct. at 1295 & n. 2, 47 L.Ed.2d at 573 & n. 2 (Powell, J., concurring); id. at 63-65, 67-69, 66 n. 20, 96 S.Ct. at 1301-1302, 1303-1304, 1302-1303 n. 20, 47 L.Ed.2d at 581-582, 583-584, 582-583 n. 20 (Marshall, J., dissenting); Greer v. Spock, supra, 424 U.S. at 837, 840, 96 S.Ct. at 1217, 1218, 47 L.Ed.2d at 514, 515; Schlesinger v. Councilman, supra, 420 U.S. at 757-758, 95 S.Ct. at 1313, 43 L.Ed.2d at 609; Parker v. Levy, supra, 417 U.S. at 758-759, 94 S.Ct. at 2563, 41 L.Ed.2d at 459; Reid v. Covert, supra, 354 U.S. at 38-39, 77 S.Ct. at 1241-1242,1 L.Ed.2d at 1175-1176; Gibson v. United States, 329 U.S. 338, 358-359, 67 S.Ct. 301,311, 91 L.Ed. 331, 346 (1946).


. See Perry Educ. Assn. v. Perry Local Educators’ Assn,-U.S.-,-, 103 S.Ct. 948, 956, 74 L.Ed.2d 794, 806 (1983) (1st Amendment-freedom of speech); Dallas County Hospital District v. Dallas Association of Community Organizations for Reform Now,-U.S. -, 103 S.Ct. 471, 74 L.Ed.2d 619 (1982) (Rhenquist, J., dissenting from denial of certiorari) (1st Amendment-freedom of speech); U.S. Postal Service v. Council of Greenburgh, 453 U.S. 114, 129, 101 S.Ct. 2676, 2685, 69 L.Ed.2d 517, 530 (1st Amendment-freedom of access); Rostker v. Goldberg, supra, 453 U.S. at 66-68, 72-83, 101 S.Ct. at 2652-2653, 2655-2660, 69 L.Ed.2d at 487 — 490, 491-497 (1st Amendment-vagueness-overbreadth-freedom of speech-freedom to petition, 5th Amendment-due process-gender discrimination); Brown v. Glines, supra, 444 U.S. at 354, 100 S.Ct. at 599, 62 L.Ed.2d at 547-548 (1st Amendment-right to petition); Middendorf v. Henry, supra, 425 U.S. at 35-38, 42-44, 96 S.Ct. at 1287-1289, 1291-1292, 47 L.Ed.2d at 564-566, 569-570 (5th Amendment-due process-deprivation of liberty); id. at 35, 96 S.Ct. at 1287, 47 L.Ed.2d at 564 (6th Amendment-right to counsel); id. at 72, 96 S.Ct. at 1305, 47 L.Ed.2d at 586 (Marshall, J., dissenting) (6th Amendment-right to counsel); id. at 53 n. 2, 96 S.Ct. at 1298 n. 2, 47 L.Ed.2d at 575 n. 2 (Marshall, J., dissenting) (5th Amendment-right to grand jury indictment); Greer v. Spock, supra, 424 U.S. at 837-838, 838 n. 10, 96 S.Ct. at 1217, 1217 n. 10, 47 L.Ed.2d at 514, 514 n. 10 (1st Amendment-freedom of speech); Schlesinger v. Ballard, supra, 419 U.S. at 508, 95 S.Ct. at 572, 42 L.Ed.2d at 610 (5th Amendment-due process-gender discrimination); Parker v. Levy, supra, 417 U.S. at 756, 758, 94 S.Ct. at 2561, 2563, 41 L.Ed.2d at 457-458, 459 (1st Amendment-vagueness-overbreadth). See also Schick v. Reed, supra, 419 U.S. at 260, 267-268, 95 S.Ct. at 382, 386, 42 L.Ed.2d at 435, *614439 (8th Amendment-death penalty); id at 271 n. 5, 95 S.Ct. at 387-388 n. 5, 42 L.Ed.2d at 441-442 n. 5 (Marshall, J., dissenting) (8th Amendment-death penalty).


. See supra, section II of this dissenting opinion.


. See my opinion in United States v. Newak, supra, 15 M.J. at 545-549 (A.F.C.M.R.1982) (Miller, J., concurring); see also supra note 21.


. When in 1775, our founding fathers decided to attempt to throw off the bonds of British authoritarian rule, they attended to first priorities by penning The Massachusetts Articles of War, a full year before they took the time necessary to create and sign the Declaration of Independence.
And whereas we are frequently told by the tools of the administration, dupes to Ministerial usurpation, that Great Britain will not in any degree relax in her measures until we acknowledge her “right of making laws binding upon us in all cases whatsoever,” and that if we persist in our denial of her claim, the dispute must be decided by Arms, in which it is said by our enemies “we shall have no chance, being undisciplined, cowards, disobedient, impatient of command, and possessed of that spirit of reveling which admits of no order, subordination, rule, or government.”
And whereas the Ministerial Army and Fleet now at Boston, the large reinforcement of Troops expected, the late Circular Letter to the Govemours, upon the Continent, the general tenour of intelligence from Great Britain and the hostile preparations making here, as also from the threats and repeated insults of our enemies in the Capital Town, we have reason to apprehend that the sudden destruction of this Province is in contemplation if not determined upon.
And whereas the great law of self-preservation may suddenly require our raising and keeping an Army of observation and defence, in order to prevent or repel any further attempt to force the late cruel and oppressive Acts of the British Parliament, which are evidently designed to subject us and the whole Continent to the most ignominious slavery. And whereas, in case of raising and keeping such an Army it will be necessary that the Officers and Soldiers in the same be fully acquainted with their duty, and that the Articles, Rules and Regulations thereof be made as plain as possible; and having great confidence in the honour and public virtue of *615the inhabitants of this Colony that they will readily obey the Officers chosen by themselves, and will cheerfully do their duty when known without any such severe Articles and Rules, (except in capital cases,) and cruel punishments as are usually practised in Standing Armies, and will submit to all such Rules and Regulations as are founded in reason, honour and virtue. [While the Articles, Rules and Regulations do in many cases provide that a violator may be punished as a court-martial may direct, the 50th Article specifically prohibits a court-martial from sentencing a violator to be whipped or to receive more than thirty-nine stripes per offense.] It is, therefore,
RESOLVED, That the following Articles, Rules and Regulations for the Army that may be raised for the defence and security of our lives, Uberties, and estates, be and are hereby earnestly recommended to be, strictly adhered to, by all Officers, Soldiers, and others concerned, as they regard their own honour and the publick good.
THE MASSACHUSETTS ARTICLES OF WAR, April 5, 1775, in Winthrop, Military Law and Precedents 947 (2d ed. 1920) (Emphasis added).
Nor did our founding fathers fail to recognize the continued necessity of maintaining this separate body of citizenry when they convened the Constitutional Convention after the conclusion of the revoluntionary war. For, at the same time they set forth the individual rights that were to be guaranteed to their civilian citizenry, they acted to insure the security of these rights via a unique and bold scheme designed specifically to assure that their new peace loving nation would forever maintain a combat ready and effective armed force completely responsive to the immediate and flexible control of the central government. The ingenious framers of the Constitution placed responsibility for establishing a separate Government for the Armed Forces in the Legislature, while placing its operational control in the President. By so doing, they provided: first, a society separate and apart from the civilian society, in which this force could be disciplined and trained in an imperative mission so “foreign” to the basic values of the civilian society as a whole; second, a prompt but reasoned method of changing the government of the armed forces should some unforeseen exigency require such a change (simple enactment of a law rather than a complex change to the Constitution); and third, immediate and total control in the President of both the operations of the armed force and, hierarchically, the actions of every individual in it within the framework of its then existing system of government.


. See Parker v. Levy, supra, 417 U.S. at 758-759, 94 S.Ct. at 2563, 41 L.Ed.2d at 459; United States v. Priest, supra, 21 U.S.C.M.A. at 570, 45 C.M.R. at 344. See also the two axioms I set forth in United States v. Newak, supra, 15 M.J. at 546 (A.F.C.M.R.1982) (Miller, J., concurring).


. See Article 25(c), U.C.M.J., 10 U.S.C. § 825(c).


. See M.C.M., 1969 (Rev.), paragraph 98.


. See factors involved in maintaining a modem fighting force cited by C.J. Everett in United States v. Trottier, 9 M.J. 337, 345-348 (C.M. A.1980).


. See Gregg v. Georgia, supra, 428 U.S. at 188-189, 96 S.Ct. at 2932, 49 L.Ed.2d at 883.


. In the collective mind of today’s Supreme Court these fundamental realities clearly continue to temper the applicability of its constitutional decisions to our nation’s military forces.
This court has long recognized that the military is, by necessity, a specialized society separate from civilian society. We have also recognized that the military has, again by necessity, developed laws and traditions of its own during its long history. The differences between the military and civilian communities result from the fact that “it is the primary business of armies and navies to fight or be ready to fight wars should the occasion arise.” United States exrel. Toth v. Quarles, 350 U.S. 11, 17 [76 S.Ct. 1, 5, 100 L.Ed. 8] (1955)... We have also recognized that a military officer holds a particular position of responsibility and command in the Armed Forces.... Just as military society has been a society apart from civilian society, so “[m]ilitary law ... is a jurisprudence which exists separate and apart from the law which governs in our federal judicial establishment.” Burns v. Wilson, supra [346 U.S. 137], at 140 [73 S.Ct. 1045, 1047, 97 L.Ed. 1508 (1953) ]. And to maintain the discipline essential to perform its mission effectively, the military has developed what “may not unfitly be called the customary military law” or “general usage of the military service.” Martin v. Mott, 12 Wheat. 19, 35 [6 L.Ed. 537] (1827).
Decisions of this Court during the last century have recognized that the longstanding customs and usages of the services impart accepted meaning to the seemingly imprecise standards of Arts. 133 and 134.
The Court of Claims decision which the Court affirmed in [United States v.] Fletcher [148 U.S. 84, 13 S.Ct. 552, 37 L.Ed. 378 (1893)] stressed the military’s “higher code termed honor, which holds its society to stricter accountability and with which those trained only in civilian law are unfamiliar. In Swaim v. United States, 165 U.S. 553 [17 S.Ct. 448, 41 L.Ed. 823] (1897) ... the Court said:
“[T]his is the very matter that falls within the province of courts-martial, and in respect to which their conclusions cannot be controlled or reviewed by the civil courts.
That Code [the Uniform Code of Military Justice] cannot be equated to a civilian criminal code. It, and the various versions of the Articles of War which have preceded it, regulate aspects of the conduct of members of the military which in the civilian sphere are left unregulated. While a civilian criminal code carves out a relatively small segment of potential conduct and declares it criminal, the Uniform Code of Military Justice essays more varied regulation of a much larger segment of the activities of the more tightly knit military community.
... In short, the Uniform Code of Military Justice regulates a far broader range of the conduct of military personnel than a typical state criminal code regulates of the conduct of civilians....
[There is a] different relationship of the Government to members of the military. It is not only that of lawgiver to citizen, but also that of employer to employee. Indeed, unlike the civilian situation, the Government is often employer, landlord, provisioned and lawgiver rolled into one. That relationship also reflects the different purposes of the two communities.... While members of the military community enjoy many of the same rights and bear many of the same burdens as do members of the civilian community, within the military community there is simply not the same autonomy as there is in the larger civilian community. The military establishment is subject to the control of the civilian Commander in Chief and the civilian departmental heads under him, and its function is to carry out the policies made by those civilian superiors.
For the reasons which differentiate military society from civilian society, we think Congress is permitted to legislate both with greater breadth and with greater flexibility when prescribing the rules by which the former shall be governed than it is when prescribing rules for the latter.
The fundamental necessity for obedience, and the consequent necessity for imposition of discipline, may render permissible within the military that which would be constitutionally impermissible outside it.... The United States Court of Military Appeals has sensibly expounded the reason for this different application of First Amendment doctrines in its opinion in United States v. Priest, 21 U.S.C.M.A., at 570, 45 C.M.R., at 344:
“In the armed forces some restrictions exist for reasons that have no counterpart in the civilian community. Disrespectful and contemptuous speech, even advocacy of violent change, is tolerable in the civilian community, for it does not directly affect the capacity of the Government to discharge its *619responsibilities unless it both is directed to inciting imminent lawless action and is likely to produce such action. Brandenburg v. Ohio, [395 U.S. 444, 89 S.Ct. 1827, 23 L.Ed.2d 430 (1969) ]. In military life, however, other considerations must be weighed. The armed forces depend on a command structure that at times must commit men to combat, not only hazarding their lives but ultimately involving the security of the Nation itself. Speech that is protected in the civil population may nonetheless undermine the effectiveness of response to command.
Parker v. Levy, supra, 417 U.S. at 743-744, 746-747, 748, 749, 750-751, 756, 758-759, 94 S.Ct. at 2555-2556, 2557, 2558, 2558, 2559, 2561-2562, 2563, 41 L.Ed.2d at 450-451, 452, 453, 454, 454-455, 458, 459. Cited in Rostker v. Goldberg, supra, 453 U.S. at 66, 101 S.Ct. at 2654, 69 L.Ed.2d at 486; Brown v. Glines, supra, 444 U.S. at 354, 100 S.Ct. at 599, 62 L.Ed.2d at 547-548; Department of the Air Force v. Rose, supra, 425 U.S. at 367-368, 96 S.Ct. at 1592, 48 L.Ed.2d at 25; Middendorf v. Henry, supra, 425 U.S. at 38, 96 S.Ct. at 1289, 47 L.Ed.2d at 566; id. at 49-50, 96 S.Ct. at 1294-1295, 47 L.Ed.2d at 572-573 (Powell, J., concurring); Greer v. Spock, supra, 424 U.S. at 844,96 S.Ct. at 1220,47 L.Ed.2d at 518 (Powell, J., concurring); Schlesinger v. Councilman, supra, 420 U.S. at 746, 757, 95 S.Ct. at 1307, 1313, 43 L.Ed.2d at 602, 603.
See also supra note 34 and section III of this opinion.


. The sole apparent judicial challenge to the traditional justifications underlying this fundamental concept of a separate and distinct military society was more perceived, than real. Following publication of O’Callahan v. Parker, supra note 25, in 1969, substantial portions of the military’s legal community expressed concern that the Supreme Court had become hypercritical of the quality of “justice” dispensed by the military’s separate justice system and that it might be preparing to merge the separate military justice system into its existing civilian counterpart. These concerns stemmed from certain statements contained in the Court’s opinion, including those that said, “A court-martial is not yet an independent instrument of justice but remains to a significant degree a specialized part of the overall mechanism by which military discipline is preserved,” “A civilian trial, in other words, is held in an atmosphere conducive to the protection of individual rights, while a military trial is marked by the age-old manifest destiny of retributive justice,” and “None of the travesties of justice perpetrated under the UCMJ is really very surprising, for military law has always been and continues to be primarily an instrument of discipline, not justice,” O’Callahan, 395 U.S. at 265-266, 89 S.Ct. at 1686-1687, 23 L.Ed.2d at 297-298. Since the case’s initial publication, however, it has become clear from the Court’s subsequent decisions (see cases cited note 25 supra) that, as O’Callahan itself had recognized by stating few would deny “a system of specialized military courts, proceeding by practices different from those obtaining in the regular courts and in general less favorable to defendants, is necessary to an effective national defense establishment ...these initial fears were totally unjustified. In retrospect, while O’Callahan heralded what might aptly be described as an era of scrutiny of restrictions within the military upon newly evolving constitutional rights identified by the Supreme Court, it by no means guaranteed the same or equal application of all such newly evolved rights to military personnel. Rather the Court has continued to recognize that the military justice system must function as an instrument of discipline as well as justice, and, as a result, has frequently modified the applicability of such newly emerging individual rights to military personnel, as a matter of military necessity, whenever it perceives that the military’s ability to perform its imperative mission might be adversely effected. See cases cited supra note 32.


. The operation of a healthy deference to legislative and executive judgments in the areas of military affairs is evident in several recent decisions of this Court. In Parker v. Levy, the Court rejected both vagueness and over-breadth challenges to provisions of the Uniform Code of Military Justice, noting that “Congress is permitted to legislate both with greater breadth and with greater flexibility” when the statute governs military society, and that “[wjhile the members of the military are not excluded from the protection granted by the First Amendment, the different character of the military community and of the military mission requires a different application of those protections.” In Middendorf v. Henry, the Court noted that in considering due process claims in the context of summary court-martial it “must give particular deference to the determination of Congress, made under its authority to regulate the land and naval forces, U.S. Const, Art. I, § 8,” concerning what rights were available. Deference to the judgment of other branches in the area of military affairs also played a major role in Greer v. Spock where the Court upheld a ban on political speeches by civilians on a military base, and Brown v. Glines, where the Court upheld regulations imposing a prior restraint on the right to petition of military personnel.
In Schlesinger v. Ballard, supra, the Court considered a due process challenge, brought by males, to the Navy policy of according females a longer period than males in which to attain promotions necessary to continued service. The Court distinguished previous gender-based discriminations held unlawful in Reed v. Reed and Frontiero v. Richardson. In those cases, the classifications were based on “overbroad generalizations.” In the case before it, however, the Court noted:
“[T]he different treatment of men and women naval officers ... reflects, not archaic and overbroad generalizations, but, instead, the demonstrable fact that male and female line officers in the Navy are not similiarly situated with respect to opportunities for professional service. Appellee has not challenged the current restriction on women officers’ participation in combat and in most sea duty.”
In light of the combat restrictions, women did not have the same opportunities for promotion as men, and therefore it was not unconstitutional for Congress to distinguish between them.
None of this is to say that Congress is free to disregard the Constitution when it acts in the area of military affairs. In that area as any other Congress remains subject to the limitations of the Due Process Clause, but the tests and limitations to be applied may differ because of the military context. We of course do not abdicate our ultimate responsibility to decide the constitutional question, but simply recognize that the Constitution itself requires such deference to congressional choice. [Citations omitted.]
Rostker v. Goldberg, supra, 453 U.S. at 66-67, 101 S.Ct. at 2652-2653, 69 L.Ed.2d at 487^88 (1981).